                                          Case 2:19-cv-01251-MCE-KJN Document 19 Filed 08/04/20 Page 1 of 4


                                      1   MATTHEW S. FOY (SBN: 187238)
                                          mfoy@grsm.com
                                      2   JENNIFER N. WAHLGREN (SBN: 249556)
                                          jwahlgren@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 875-3174
                                      5   Facsimile: (415) 986-8054
                                      6   Attorneys for Defendants
                                          NATIONWIDE AGRIBUSINESS INSURANCE
                                      7   COMPANY and NATIONWIDE MUTUAL
                                          INSURANCE COMPANY(SUCCESSOR IN INTEREST TO FARMLAND MUTUAL
                                      8   INSURANCE COMPANY)
                                      9                               UNITED STATES DISTRICT COURT
                                     10                              EASTERN DISTRICT OF CALIFORNIA
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12   RODOLFO RAYGOZA,                                    CASE NO. 2:19-cv-01251-MCE-KJN
    275 Battery Street, Suite 2000




                                     13                                Plaintiff,             JOINT STATUS REPORT AND
      San Francisco, CA 94111




                                                                                              STIPULATION TO CONTINUE STAY
                                     14          vs.                                          OF LITIGATION; [PROPOSED]
                                                                                              ORDER
                                     15   JONATHAN DANIEL MARFIL; TIMOTHY
                                          RUSSELL WYLIE; NATIONWIDE
                                     16   AGRIBUSINESS INSURANCE COMPANY,
                                          an Iowa Corporation, NATIONWIDE
                                     17   MUTUAL INSURANCE COMPANY, an Ohio
                                          Corporation, and DOES 3 to 10.
                                     18
                                                                       Defendants.
                                     19

                                     20          RODOLFO RAYGOZA (“Plaintiff”) and NATIONWIDE MUTUAL INSURANCE
                                     21   COMPANY as successor in interest to FARMLAND MUTUAL INSURANCE COMPANY
                                     22   (“Nationwide Mutual”) (collectively the “Parties”) submit the following Joint Status Report and
                                     23   Stipulation pursuant to the Court’s Order dated March 31, 2020, directing the Parties to provide
                                     24   a status report in this action regarding the status of the underlying Underinsured Motorist
                                     25   Arbitration (“UIM Arbitration”).
                                     26          WHEREAS, Plaintiff filed this action against Nationwide Mutual and other defendants,
                                     27   which were subsequently dismissed (the “Coverage Action”). Plaintiff has asserted a claim in the
                                     28   Coverage Action for “Underinsured Coverage Bad Faith” alleging, among other things, that
                                                                                     -1-
                                           JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY OF LITIGATION;
                                                                                 ORDER
                                          Case 2:19-cv-01251-MCE-KJN Document 19 Filed 08/04/20 Page 2 of 4


                                      1   Nationwide Mutual unreasonably handled his underinsured motorist claim resulting from an
                                      2   automobile accident. Nationwide Mutual denies Plaintiff’s claims and allegations in the Coverage
                                      3   Action, and the Parties do not agree as to the amount of damages recoverable by Plaintiff under
                                      4   the at-issue Nationwide Mutual policy.
                                      5           WHEREAS, Plaintiff and Nationwide Mutual are also parties to a pending UIM
                                      6   Arbitration. The date of the arbitration hearing has not been scheduled in the UIM Arbitration.
                                      7           WHEREAS, the Parties previously met and conferred, and agreed that the outcome of the
                                      8   UIM Arbitration will affect, and may resolve, the insurance coverage disputes currently at issue in
                                      9   this Coverage Action.
                                     10           WHEREAS, the Parties previously stipulated that the Coverage Action should be stayed
                                     11   until the UIM Arbitration has resolved by settlement, award, or otherwise. This Court ordered that
Gordon Rees Scully Mansukhani, LLP




                                     12   the Parties file a status report in this action regarding the status of the UIM Arbitration no later
    275 Battery Street, Suite 2000




                                     13   than March 30, 2020.
      San Francisco, CA 94111




                                     14           WHEREAS, mediation in the UIM Arbitration was originally scheduled for March 18,
                                     15   2020. However, on March 16, 2020, the mediator cancelled the mediation due to the COVID-19
                                     16   outbreak. The mediator offered to reschedule the mediation or to help the Parties find a new
                                     17   mediator once the COVID-19 situation stabilizes.
                                     18           WHEREAS, the Parties filed an additional stipulation that the Coverage Action should be
                                     19   stayed until the UIM Arbitration has resolved by settlement, award, or otherwise. This Court
                                     20   ordered that the Parties file a status report in this action regarding the status of the UIM Arbitration
                                     21   by no later than July 31, 2020.
                                     22           WHEREAS, mediation of the UIM Arbitration has now been rescheduled for August 14,
                                     23   2020, before Joe Genshlea via Zoom.
                                     24           WHEREAS, the Parties have met and conferred, and agree that the stay of the Coverage
                                     25   Action should remain in place as the UIM Arbitration is still pending and unresolved.
                                     26           THEREFORE, IT IS HEREBY STIPULATED AND AGREED:
                                     27   ///
                                     28   ///
                                                                             -2-
                                            JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY OF LITIGATION;
                                                                          ORDER
                                          Case 2:19-cv-01251-MCE-KJN Document 19 Filed 08/04/20 Page 3 of 4


                                      1          The Coverage Action should remain stayed until notice from Plaintiff that the UIM
                                      2   Arbitration has resolved by settlement, award, or otherwise. The Parties will file a further status
                                      3   report in this action regarding the status of the UIM Arbitration by August 31, 2020.
                                      4          SO STIPULATED.
                                      5
                                           Dated: July 31, 2020                         GORDON REES SCULLY MANSUKHANI,
                                      6                                                 LLP
                                      7                                                 By:    /s/ Matthew S. Foy
                                                                                               Matthew S. Foy
                                      8
                                                                                               Jennifer N. Wahlgren
                                      9                                                 Attorneys for Defendants
                                                                                        NATIONWIDE AGRIBUSINESS INSURANCE
                                     10                                                 COMPANY and NATIONWIDE MUTUAL
                                                                                        INSURANCE COMPANY (as successor in
                                     11                                                 interest to FARMLAND MUTUAL
                                                                                        INSURANCE COMPANY)
Gordon Rees Scully Mansukhani, LLP




                                     12
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                     14    Dated: July 31, 2020                         STEARNS LAW GROUP, PC

                                     15                                                 By:   /s/ Georgia Stearns (as authorized on
                                                                                              7/31/20)
                                     16                                                       Georgia A. Stearns
                                                                                        Attorneys for Plaintiff
                                     17                                                 RODOLFO RAYGOZA
                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                             -3-
                                            JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY OF LITIGATION;
                                                                          ORDER
                                              Case 2:19-cv-01251-MCE-KJN Document 19 Filed 08/04/20 Page 4 of 4


                                          1                                                ORDER
                                          2          Pursuant to the above Stipulation entered into by the Parties, it is hereby ordered that the
                                          3   Coverage Action shall remain stayed until notice from Plaintiff that the UIM Arbitration has
                                          4   resolved by settlement, award, or otherwise. The Parties will file a further status report to the
                                          5   Court in this action regarding the status of the UIM Arbitration by August 31, 2020.
                                          6          IT IS SO ORDERED.
                                          7   Dated: August 3, 2020
                                          8

                                          9

                                         10

                                         11
    Gordon Rees Scully Mansukhani, LLP




                                         12
        275 Battery Street, Suite 2000




                                         13
          San Francisco, CA 94111




                                         14

                                         15

                                         16

                                         17

                                         18
                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
1191120/50748135v.1
                                                                                 -4-
                                                JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY OF LITIGATION;
                                                                              ORDER
